
	
		II
		111th CONGRESS
		2d Session
		S. 3368
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  authorize certain individuals to sign claims filed with the Secretary of
		  Veterans Affairs on behalf of claimants, and for other
		  purposes.
	
	
		1.Authority for certain individuals to sign
			 claims filed with Secretary of Veterans Affairs on behalf of claimants
			(a)In generalSection 5101 of title 38, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)by striking A specific and
			 inserting (1) A specific; and
					(B)by adding at the end the following new
			 paragraph:
						
							(2)If an individual has not attained the age
				of 18 years, is mentally incompetent, or is physically unable to sign a form, a
				form filed under paragraph (1) for the individual may be signed by a court
				appointed representative or a person who is responsible for the care of the
				individual, including a spouse or other relative. If the individual is in the
				care of an institution, the manager or principal officer of the institution may
				sign the
				form.
							;
					(2)in subsection (c)—
					(A)in paragraph (1)—
						(i)by inserting , signs a form on
			 behalf of a person to apply for, after who applies for;
			 and
						(ii)by inserting , or TIN in the case
			 that the person is not an individual, after of such
			 person; and
						(B)in paragraph (2), by inserting or
			 TIN after social security number each place it appears;
			 and
					(3)by adding at the end the following new
			 subsection:
					
						(d)In this section:
							(1)The term mentally incompetent
				with respect to an individual means that the individual lacks the mental
				capacity—
								(A)to provide substantially accurate
				information needed to complete a form; or
								(B)to certify that the statements made on a
				form are true and complete.
								(2)The term TIN has the meaning
				given the term in section 7701(a)(41) of the Internal Revenue Code of
				1986.
							.
				(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to claims filed on or after the date of the enactment of
			 this Act.
			
